Moyer, C.J.
{¶ 1} We are required in this appeal to decide whether a patient of a mental-health institution who is injured by another patient and brings a cause of action against the institution for negligence for breaching its duty under R.C. 5122.29(B)(2) to protect her from assault and battery must meet the requirements of R.C. 2305.51.
{¶ 2} Harding Hospital is a mental-health institution operated by the Ohio State University Medical Center, defendant-appellee. In November 1999, Patient A, a patient of the hospital, physically attacked and injured another patient. The next day, Patient A physically attacked and severely injured Marlene Campbell, plaintiff-appellant, who also was a patient of the hospital.
{¶ 3} Campbell filed a complaint in the Court of Claims, alleging that the medical center violated R.C. 5122.29(B)(2), which provides:
{¶ 4} “All patients hospitalized or committed pursuant to this chapter have the following rights:
{¶ 5} “ * * *
{¶ 6} “(B) The right at all times to be treated with consideration and respect for his privacy and dignity, including without limitation the following:
{¶ 7} “ * * *
{¶ 8} “(2) A person who is committed, voluntarily or involuntarily, shall be given reasonable protection from assault or battery by any other person.”
{¶ 9} The Court of Claims granted summary judgment in favor of the medical center, finding that pursuant to R.C. 2305.51(B), Campbell was required to prove that Patient A had made an explicit threat of inflicting harm to her. The Tenth District Court of Appeals affirmed.
*378{¶ 10} The matter is before this court upon the acceptance of a discretionary-appeal.
{¶ 11} R.C. 5122.29(B)(2) provides that a patient in a mental-health institution has a right to reasonable protection from the violent conduct of others. We must resolve the tension between the duty of an institution to protect its patients, created by R.C. 5122.29(B)(2), and the requirement that the elements set forth in R.C. 2305.51(B) must be satisfied before an institution is liable for harm caused by a patient. R.C. 2305.51(B) provides:
{¶ 12} “A mental health professional or mental health organization may be held liable in damages in a civil action * * * for serious physical harm or death resulting from failing to predict, warn of, or take precautions to provide protection from the violent behavior of a mental health client or patient, only if the client or patient or a knowledgeable person has communicated to the professional or organization an explicit threat of inflicting imminent and serious physical harm to or causing the death of one or more clearly identifiable potential victims * * * Jf
{¶ 13} Campbell argues that R.C. 2305.51 conflicts with the duty to protect patients under R.C. 5122.29(B)(2). R.C. 5122.34(B), however, expressly states that a mental-health institution will not be liable for harm that results from failing to protect a patient from another patient unless the injured patient establishes liability under R.C. 2305.51:
{¶ 14} “Regardless of whether any affirmative action has been taken under this chapter with respect to a mental health client or patient and except as otherwise provided in section 2305.51 of the Revised Code, no person shall be liable for any harm that results to any other person as a result of * * * failing to otherwise attempt to protect such other person from harm by such client or patient.”
{¶ 15} Accordingly, when a patient of a mental-health institution is assaulted or battered by another patient, the institution may be held liable for harm that results only if the injured patient establishes liability under R.C. 2305.51.
{¶ 16} No evidence indicates that an explicit threat of an attack was communicated to the hospital. In fact, Campbell acknowledged that Patient A did not warn of an attack. Thus, summary judgment was properly granted for the medical center on Campbell’s R.C. 5122.29(B)(2) claim.
{¶ 17} Campbell argues that this conclusion does not take into account R.C. 2305.51(E), which provides that R.C. 2305.51 “does not affect the civil rights of a mental health client or patient under Ohio or federal law.” Campbell maintains that the rights created under R.C. 5122.29 are civil rights within the meaning of R.C. 2305.51(E) and that her claim is outside the purview of R.C. 2305.51.
*379{¶ 18} “Civil rights” as used in R.C. 2305.51 “includes, without limitation, the rights to contract, hold a professional, occupational, or motor vehicle driver’s or commercial driver’s license, marry or obtain a divorce, annulment, or dissolution of marriage,' make a will, vote, and sue and be sued.” R.C. 2305.51(A)(1)(a) (“ ‘Civil rights’ has the same meaning as in section 5122.301 of the Revised Code”).
{¶ 19} Campbell asserts that the phrase “without limitation” demands an expansive interpretation of “civil rights” that includes the right to protection. It is not necessary, however, to decide that question. Even if we were to conclude that the right of a mental-health patient to be given reasonable protection from assault and battery is a civil right within the meaning of R.C. 2305.51(E), Campbell is unable to establish the liability of the medical center. R.C. 5122.34(B) provides that “except as otherwise provided in section 2305.51 of the Revised Code, no person shall be liable for any harm that results to any other person as a result of * * * failing to otherwise attempt to protect such other person from harm by such client or patient.” Thus, unless liability under R.C. 2305.51 is established, a mental-health institution may not be held liable for failure to protect a person from harm caused by one of its patients. The General Assembly has made R.C. 2305.51 the exclusive means by which a mental-health patient may establish liability for harm caused by another patient,.notwithstanding the duty to protect patients imposed by R.C. 5122.29(B)(2).
{¶ 20} For the foregoing reasons, we affirm the judgment of the court of appeals.
Judgment affirmed.
Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Lanzinger, J., concurs separately.
Resnick and Pfeifer, JJ., dissent.